Citation Nr: 1635816	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-24 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for the Veteran's service-connected coronary atherosclerotic heart disease and myocardial infarction status post bypass surgery prior to June 22, 2015.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  These matters were previously remanded by the Board in January 2015.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2014.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2015 remand instructed the AOJ to schedule a VA examination to ascertain the current severity of the Veteran's service-connected heart disease, and provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation.  An August 2015 VA examination that ascertained the current severity of the Veteran's service-connected heart disease was conducted, but it did not provide the requested opinion discussing whether the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation.  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 App. 268, 271 (1998).  Therefore, these matters must be remanded to comply with the January 2015 remand instructions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the August 2015 examiner, or another appropriate VA clinician.  After reviewing the claims file, the clinician is asked to provide a supplemental opinion as to the functional impact of the service-connected disabilities, considered in combination, to include whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation during the period from April 1, 2013 through June 21, 2015.  The clinician should not consider the Veteran's age or the effect of any nonservice-connected disability.  

The Veteran is service-connected for coronary atherosclerotic heart disease and myocardial infarction status post bypass surgery, rated as 30 percent prior to February 17, 2011, 100 percent from February 17, 2011 through March 31, 2013, 60 percent from April 1, 2013 through June 21, 2015, and 100 percent from June 22, 2015 to the present; and a scar associated with coronary atherosclerotic heart disease and myocardial infarction status post bypass surgery, rated as noncompensable.  

Any opinion offered must be supported by a complete rationale.  If the clinician feels that a new examination is necessary to provide the requested opinion, such an examination should be scheduled.  

2.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




